

Exhibit 10.4
DREAMWORKS ANIMATION SKG, INC.
1000 FLOWER STREET
GLENDALE, CA 91201




October 24, 2012




Rich Sullivan
c/o Munger, Tolles & Olsen LLP
355 South Grand Avenue, Suite 3500
Los Angeles, CA 90071
Attention: Robert Knauss, Esq.


Dear Rich:


Reference is made to that certain executed Employment Agreement, dated as of
October 30, 2009, between DreamWorks Animation SKG, Inc., a Delaware corporation
(“Studio”), and you (the “Prior Agreement”) whereby Studio agreed to employ you
and you agreed to accept such employment upon the terms and conditions set forth
therein. The Prior Agreement superseded and replaced that certain executed
Employment Agreement, dated as of January 1, 2008, between DreamWorks Animation
L.L.C. and you. The parties now hereby agree to amend and restate the Prior
Agreement in its entirety as set forth in this agreement (this “Agreement”),
effective as of the date hereof (the “Effective Date”). Studio shall have no
obligation under this Agreement unless and until Studio has received from
Employee a fully executed copy of this Agreement (in form and substance
satisfactory to Studio).


1.    Term. The term of your employment with Studio under the Prior Agreement
commenced on October 30, 2009 (the “Commencement Date”). The term of your
employment hereunder shall commence on the Effective Date and shall, unless
earlier terminated in accordance with the provisions of this Agreement, continue
up to and including October 23, 2015 (such date, the “Expiration Date”). The
period of your employment hereunder shall hereinafter be referred to as the
“Employment Term”. Notwithstanding any provision of this Agreement to the
contrary, in the event that, during the 12-month period following a “change of
control” (as defined in Paragraph 25), your employment with Studio terminates as
a result of the natural expiration of the Employment Term on the Expiration
Date, you will receive the payments and benefits described in Paragraph 12.a for
the Continuation Period (as defined below); provided that, for purposes of this
sentence, the Continuation Period shall end on the second anniversary of the
Expiration Date.


2.    Duties/Responsibilities.


a.    General. Your title shall be Deputy Chief Financial Officer.


b.    Services. During the Employment Term you shall render your exclusive
full-time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
Chief Financial Officer of Studio, all as hereinafter set forth. You shall
report to the Chief Financial Officer of Studio (currently, Lewis Coleman).


3.    Exclusivity. You shall not during the Employment Term perform services for
any person, firm or corporation (hereinafter referred to collectively as a
“person”) without the prior written consent of Studio and will not engage in any
activity which would interfere with the performance of your services hereunder,
or become financially interested in any other person engaged in the production,
distribution or exhibition of motion pictures or television programs (including,
without limitation, motion pictures produced for, distributed to or exhibited on
free, cable, pay, satellite and/or subscription television, music and/or
interactive), anywhere in the world. Nothing contained herein shall prevent you
from owning publicly traded minority stock interests not to exceed five percent
(5%), limited partnership interests or other passive investment interests in
businesses performing any of the aforesaid activities.



--------------------------------------------------------------------------------





4.    Compensation.


a.    Base Salary. For all services rendered under this Agreement, Studio will
pay you a base salary (the “Base Salary”) at a rate of $475,000.00 for each full
year of the Employment Term. The Base Salary shall be payable in accordance with
Studio’s applicable payroll practices.
 
b.    Cash Incentive and Equity-Based Compensation.


(i)    You will be eligible during the Employment Term, subject to annual
approval by the compensation committee of the board of directors of Studio (such
board of directors, the “Board” and such committee, the “Compensation
Committee”), to receive an annual cash bonus award pursuant to the terms of
Studio’s short-term incentive plan. It is Studio’s present expectation that such
awards will have an annual grant-date target value of (A) $250,000 for calendar
year 2012 and (B) $275,000 for each year of the Employment Term beginning in
calendar year 2013. If your employment with Studio terminates as a result of the
natural expiration of the Employment Term on the Expiration Date, you will be
entitled to receive the same annual cash bonus that you would have received for
any complete or partial fiscal year (pro-rated based on the number of days you
worked in any partial fiscal year) of the Employment Term if you had remained an
employee through the date on which the annual cash bonuses are paid, computed in
the same manner generally used in determining the annual cash bonuses of
Studio’s other executive officers.


(ii)    In addition, you will be eligible during the Employment Term, subject to
annual approval by the Compensation Committee, to receive annual equity-based
incentive awards, commencing in October 2012, consistent with other senior
executives subject to Compensation Committee approval. It is Studio’s present
expectation that such awards will have an annual aggregate grant-date target
value of $300,000 and shall vest over four (4) years from the date of grant.


5.    Benefits. In addition to the foregoing, during the Employment Term, you
shall be entitled to participate in such other, medical, dental and life
insurance, 401(k), pension and other benefit plans as Studio may have or
establish from time to time for its most senior executives. In addition, Studio
shall cover the cost of personal financial consulting services to you. During
the Employment Term, you shall be entitled to coverage in accordance with
Studio’s standard leave of absence policy and shall be entitled to vacation days
and/or personal days to be taken subject to the demands of Studio (as determined
by Studio) and consistent with the amount of days taken by other senior level
executives; provided, however, that no vacation time will be accrued during the
Employment Term. The foregoing, however, shall not be construed to require
Studio to establish any such plans or to prevent the modification or termination
of such plans once established, and no such action or failure thereof shall
affect this Agreement.


6.    Business Expenses. Studio shall reimburse you for business expenses on a
regular basis in accordance with its policy regarding the reimbursement of such
expenses for executives of like stature to you (including travel, at Studio’s
request (which, in accordance with Studio policy, is currently first class)).
Expenses shall be eligible for reimbursement hereunder to the extent that they
are incurred by you during the Employment Term. All reimbursable expenses shall
be reimbursed to you as promptly as practicable and in any event not later than
the last day of the calendar year after the calendar year in which the expenses
are incurred, and the amount of expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.


7.    Indemnification. You shall be fully indemnified and held harmless by
Studio to the fullest extent permitted by law from any claim, liability, loss,
cost or expense of any nature (including attorney’s fees of counsel selected by
you, judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after-tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities, or any
entity to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore advanced). Any tax gross-up payments that you become entitled to
receive pursuant to this Paragraph 7 will be paid

2

--------------------------------------------------------------------------------



to you (or to the applicable taxing authority on your behalf) as promptly as
practicable and in any event not later than the last day of the calendar year
after the calendar year in which you remit the related taxes.


8.    Covenants.


a.    Confidential Information. You agree that you shall not, during the course
of your employment with Studio or any of its affiliates or at any time
thereafter, use for your own purposes, or disclose to, or for any benefit of any
third party, any trade secret or other confidential information of Studio or any
of its affiliates (except as may be required by law or in the performance of
your duties hereunder consistent with Studio’s policies) and that you will
comply with any confidentiality obligations of Studio known by you to a third
party, whether under agreement or otherwise. Notwithstanding the foregoing,
confidential information shall be deemed not to include information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by you or any other person who directly or indirectly receives such
information from you or at your direction or (ii) is or becomes available to you
on a non-confidential basis from a source which you reasonably believe is
entitled to disclose it to you.


b.    Studio Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment and any works in progress, shall be
works-made-for-hire and Studio shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Studio determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work-for-hire and/or
there are any rights which do not accrue to Studio under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent that you have any rights in the results and proceeds of your services
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.b is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.


c.    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio or any of its affiliates shall remain the exclusive
property of Studio. In the event of the termination of your employment for any
reason, and subject to any other provisions hereof, Studio reserves the right,
subject to Paragraph 27.b, to the extent required by law, and in addition to any
other remedy Studio may have, to deduct from any monies otherwise payable to you
the following: (i) the full amount of any specifically determined debt you owe
to Studio or any of its affiliates at the time of or subsequent to the
termination of your employment with Studio, and (ii) the value of Studio
property which you retain in your possession after the termination of your
employment with Studio following Studio’s written request for such item(s)
return and your failure to return such items within thirty (30) days of
receiving such notice. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.


d.    Promise Not To Solicit. You will not, during the course of your employment
with Studio or any of its affiliates hereunder or for the period ending one (1)
year after the earlier of the termination of the Employment Term or the
Expiration Date, induce or attempt to induce any employees, exclusive
consultants, exclusive contractors or exclusive representatives of Studio (or
those of any of its affiliates) to stop working for, contracting with or
representing Studio or any of its affiliates or to work for, contract with or
represent any of Studio’s (or its affiliates’) competitors.


9.    Incapacity.


a.    In the event you are unable to perform the services required of you
hereunder as a result of a physical or mental disability and such disability
shall continue for a period of ninety (90) or more consecutive days or an
aggregate of four (4) or more months during any twelve (12) month period during
the Employment Term, Studio shall have the right, at its option

3

--------------------------------------------------------------------------------



and subject to applicable state and federal law, to terminate the Employment
Term, and Studio shall only be obligated to pay you (i) for a period commencing
on the termination of the Employment Term by Studio and ending on the earlier of
the Expiration Date and the second anniversary of the termination of the
Employment Term, payments at a rate equal to 50% of your rate of Base Salary,
and, except as otherwise provided in this Paragraph 9.a, such payments will be
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (ii) any additional compensation
(including, without limitation, any grants of equity-based compensation made to
you on or prior to the date of termination (it being understood you will not be
entitled to receive any grants of equity-based compensation thereafter) as
determined pursuant to Paragraph 9.b below, and expense reimbursement for
expenses incurred prior to your termination) earned by you prior to the
termination of the Employment Term. Notwithstanding the foregoing sentence, you
further will be entitled to continuation of medical, dental, life insurance, and
financial counseling benefits (collectively, excluding disability insurance, the
“Continued Benefits”) for a period of twelve (12) months after termination of
the Employment Term pursuant to this Paragraph 9 (but not to extend beyond the
Expiration Date); provided, however, that nothing in this sentence is intended
to discontinue any short-term or long-term disability insurance benefits you are
receiving or may become eligible to receive as a result of the disability
resulting in termination of the Employment Term pursuant to this Paragraph 9.
Except as specifically permitted by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations thereunder as in effect from
time to time (collectively, hereinafter, “Section 409A”), the Continued Benefits
provided to you during any calendar year will not affect the Continued Benefits
to be provided to you in any other calendar year, and the right to such
Continued Benefits cannot be liquidated or exchanged for any other benefit. With
respect to any Continued Benefits for which you may become eligible under this
Paragraph 9.a or otherwise under this Agreement, if requested by Studio during
any continuation period you shall elect to treat such Continued Benefits as
being provided pursuant to the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”) or any similar applicable federal or
state statute. Whenever compensation is payable to you hereunder, during or with
respect to a time when you are partially or totally disabled and such disability
(except for the provisions hereof) would entitle you to disability income or to
salary continuation payments from Studio according to the terms of any plan now
or hereafter provided by Studio or according to any policy of Studio in effect
at the time of such disability, the compensation payable to you hereunder shall
be reduced on a dollar-for-dollar basis by any such disability income or salary
continuation and shall not be in addition thereto. If disability income is
payable directly to you by an insurance company under an insurance policy paid
for by Studio, the compensation payable to you hereunder shall be reduced on a
dollar-for-dollar basis by the amounts paid to you by said insurance company and
shall not be in addition thereto.


b.    Unless otherwise specified in the applicable equity compensation plan of
Studio (each such plan, a “Plan”) or in the agreement evidencing the grant, in
each case as of the date of the grant, after termination of the Employment Term
pursuant to Paragraph 9.a, your grants of equity-based compensation will be
determined as follows. For purposes of this Agreement, an award will be deemed
to have vested when it is no longer subject to a substantial risk of forfeiture
(within the meaning of Treasury Regulation Section 1.409A-1(d)). With respect to
grants having performance-based vesting criteria, the amount of such award that
is eligible to vest will be determined after the end of the performance period
specified in the grant, or satisfaction of such other criteria pursuant to the
Plan, subject to the applicable performance or other criteria (but, for the
avoidance of doubt, not the service requirements), as if you had continued to
remain employed with Studio throughout such performance period (subject to the
proration formula set forth in this Paragraph 9.b). With respect to grants
having time-based vesting criteria, the full amount of such award will be
eligible to vest to the extent provided herein. Vesting will be determined
promptly following termination of the Employment Term. A ratable portion of the
amount of each award that is eligible to vest will become vested by multiplying
such amount by a fraction, the numerator of which is the sum of (i) your actual
period of service in months through the date of termination plus (ii) the lesser
of (A) twelve (12) months or (B) 50% of the remaining period through the
Expiration Date in months determined as of the date of termination (but in no
event will the numerator exceed the denominator), and the denominator of which
is the total performance period in months (for grants having performance-based
vesting criteria) or the total vesting period in months (for grants having
time-based vesting criteria) specified in the grant. To avoid any
double-counting, any part of any equity-based compensation award that has vested
in accordance with the terms of the applicable award agreement shall be credited
against any part of such award that you shall be entitled to receive or exercise
pursuant to the determination set forth in the preceding sentence. The balance
of such awards will be forfeited. Subject to this Paragraph 9.b and to the other
terms and conditions of the grants, all stock options and any similar
equity-based awards will remain exercisable for the remaining term of the grant
(subject to termination in the event of a corporate transaction, to the extent
permitted by the applicable Plan). With respect to restricted stock units that
are subject to performance-based vesting criteria, except as otherwise set forth
in Paragraph 25, such awards will be settled on the seventieth (70th) day after
the date that such awards become vested. With respect to restricted stock units
that are subject to time-based vesting criteria, such awards will be settled
within thirty (30) days following termination of the Employment Term.

4

--------------------------------------------------------------------------------





10.    Death. If you die prior to the Expiration Date, the Employment Term shall
be terminated as of the date of death and your beneficiary or estate shall be
entitled to receive (a) your Base Salary accrued up to and including the date of
death and, thereafter, for a period commencing on such date and ending on the
earlier of the Expiration Date and the first anniversary of the termination of
the Employment Term, continued Base Salary payable in accordance with Studio’s
regular payroll practices applicable to similarly situated active employees, (b)
equity-based compensation to be determined in the same manner and at the same
time as provided in Paragraph 9.b, under and in accordance with any Plan, and
(c) all other benefits pro-rated up to the date on which the death occurs.


11.    Termination for Cause. Studio shall have the right to terminate the
Employment Term at any time for cause. As used herein, the term “cause” shall
mean (i) misappropriation of any material funds or property of Studio or any of
its related companies; (ii) failure to obey reasonable and material orders given
by the Chief Financial Officer of Studio or by the Board; (iii) any material
breach of this Agreement by you; (iv) conviction of or entry of a plea of guilty
or nolo contendre to a felony or a crime involving moral turpitude; (v) any
willful act, or failure to act, by you in bad faith to the material detriment of
Studio; or (vi) material non-compliance with established Studio policies and
guidelines (after which you have been informed in writing of such policies and
guidelines and you have failed to cure such non-compliance); provided that in
each such case (other than (i) or (iv) or a willful failure in (ii) or repeated
breaches, failures or acts of the same type or nature) prompt written notice of
such cause is given to you by specifying in reasonable detail the facts giving
rise thereto and that continuation thereof will result in termination of the
Employment Term, and such cause is not cured within ten (10) business days after
receipt by you of the first such notice. If the Employment Term is terminated as
set forth in this Paragraph 11, then payment of the specified Base Salary and
any additional noncontingent cash compensation (including, without limitation,
any equity-based compensation which has vested and expense reimbursement for
expenses incurred prior to your termination) theretofore earned by you shall be
payment in full of all compensation payable hereunder. If Studio terminated the
Employment Term pursuant to this Paragraph 11, then you shall immediately
reimburse Studio for all paid but unearned sums.


12.    Involuntary Termination.


a.    Studio may terminate the Employment Term other than for cause or on
account of incapacity, in which case you will receive, for a period equal to the
Continuation Period (as defined below), (i) continued Base Salary payable in
accordance with Studio’s regular payroll practices applicable to similarly
situated active employees, and (ii) Continued Benefits. In the event that any
cash bonuses have been paid to you following the Commencement Date, you shall
also be entitled to receive, with respect to each complete or partial calendar
year prior to the expiration of the Continuation Period with respect to which,
as of the date of termination of the Employment Term, Studio has not yet paid
annual cash bonuses (if any) under its short term incentive plan to similarly
situated active employees (each such year, a “Bonus Entitlement Year”), an
annual cash payment (such payment, a “Bonus Equivalent Payment”) in an amount
equal to the average annual cash bonuses (including any $0 bonuses) that have
been paid (whether or not deferred) to you, if any, following the Commencement
Date. In the event that you become entitled to a Bonus Equivalent Payment in
accordance with the preceding sentence, such Bonus Equivalent Payment will be
made to you no earlier than January 1 and no later than December 31 of the
calendar year following the Bonus Entitlement Year to which such Bonus
Equivalent Payment relates, and the Bonus Equivalent Payment relating to the
calendar year for the last year of the Continuation Period shall be pro-rated
based on the number of days prior to the expiration of the Continuation Period
during such calendar year. For purposes of this Paragraph 12, the term
“Continuation Period” shall mean the period commencing on the date that the
Employment Term is terminated by Studio other than for cause or incapacity and
ending on the Expiration Date; provided that, if such termination occurs during
the 12-month period following a “change of control” (as defined in Paragraph
25), then the Continuation Period shall instead end on the later of the
Expiration Date and the second anniversary of the termination of the Employment
Term.


b.    In the event of termination of the Employment Term without cause pursuant
to this Paragraph 12, (i) in the case of equity-based compensation awards that
are subject to time-based vesting criteria, the full amount of such awards will
vest on the date of the termination of the Employment Term and (ii) in the case
of equity-based compensation awards that are subject to performance-based
vesting criteria, following the date of the termination of the Employment Term,
such awards will continue to remain subject to the achievement of performance
goals (but, for the avoidance of doubt, not the service requirements), as
provided pursuant to the Plan and the agreements evidencing such awards and to
such other terms and conditions as may be determined by the Compensation
Committee at the time of the grant; provided that, notwithstanding any provision
of this Agreement to the contrary, the provisions of clause (ii) of this
sentence shall only apply to restricted stock

5

--------------------------------------------------------------------------------



units and cash awards that, in each case, are subject to performance-based
vesting criteria and granted on or following the Effective Date, and any such
restricted stock units or cash awards granted prior to the Effective Date shall
continue to be governed by the provisions of Paragraph 12 of the Prior
Agreement. Notwithstanding clause (ii) of the immediately preceding sentence, in
the event that a change of control (as defined in Paragraph 25) occurs prior to
the end of the applicable performance period, unless provision is made in
connection with such change of control for assumption of such awards or
substitution for such awards in the manner described in Paragraph 25.a, such
awards shall be treated in accordance with the proviso of Paragraph 25.a.
Subject to the foregoing, all stock options and any similar equity-based awards
will remain exercisable for the balance of the term of the grant (subject to
termination in the event of a corporate transaction, to the extent permitted by
the applicable Plan); provided, however, that you will not be entitled to
receive any future equity-based compensation. In the case of restricted stock
units that are subject to time-based vesting criteria, such awards will be
settled within thirty (30) days following termination of the Employment Term. In
the case of restricted stock units that are subject to performance-based vesting
criteria, except as otherwise provided in Paragraph 25, such awards will be
settled on the seventieth (70th) day after the date such awards become vested.


c.    If the Employment Term is terminated pursuant to this Paragraph 12 or
Paragraph 13, you shall be obligated to seek other employment to mitigate
damages incurred by Studio and any payments due you as a result of your
termination hereunder; provided, however, that if the Employment Term is
terminated following a “change of control” (as defined in Paragraph 25) or if,
at the time of termination of the Employment Term, you are eligible to retire
from Studio, you shall not be obligated to seek other employment. For purposes
of this Agreement, you shall be considered “eligible to retire” if, as of such
date of termination of the Employment Term, (A) you have attained the age of 55
and (B) the sum of your age and years of service with Studio is at least 70. For
purposes of the foregoing sentence, your employment with Studio shall be deemed
to have commenced on January 24, 2005. Any compensation earned from any
employment obtained by you during the remainder of the Continuation Period will
reduce on a dollar-for-dollar basis Studio’s payment obligations under this
Agreement, except (i) no such reduction (including of any amounts described in
subsection (ii) of this exception) shall occur (A) if your services are
terminated following a “change of control” (as defined in Paragraph 25) or (B)
with respect to any amounts that you receive as compensation for serving as an
employee or consultant with a non-profit or government organization or on any
entity’s board of directors or other similar governing body and (ii) any amounts
earned from self-employment or consulting income shall reduce the payments
hereunder only to the extent that such amounts are greater than the expenses
incurred by you in generating such employment or consulting income.


d.    You agree that you will have no rights or remedies in the event of your
termination without cause other than those set forth in this Agreement to the
maximum extent required by law.


13.    Termination for Good Reason. You shall be entitled to terminate the
Employment Term at any time for “good reason.” As used herein, the term “good
reason” shall mean only: (i) any material breach of this Agreement by Studio;
(ii) any diminution in title; (iii) failure to be the most senior corporate
finance executive (other than Studio’s Chief Executive Officer, President or
Chief Financial Officer (or their successors); (iv) any time that Studio shall
direct or require that you report to any person other than the Chief Financial
Officer of the Studio; or (v) any time that Studio shall direct or require that
your principal place of business be anywhere other than the Los Angeles area.
Notwithstanding anything to the contrary contained herein, you will not be
entitled to terminate the Employment Term for good reason for purposes of this
Agreement as the result of any event specified in the foregoing clauses (i)
through (v) unless, within ninety (90) days following the occurrence of such
event, you give Studio written notice of the occurrence of such event, which
notice sets forth the exact nature of the event and the conduct required to cure
such event. Studio shall have thirty (30) days from the receipt of such notice
within which to cure (such period, the “Cure Period”). If, during the Cure
Period, such event is remedied, then you will not be permitted to terminate the
Employment Term for good reason as a result of such event. If, at the end of the
Cure Period, the event that constitutes good reason has not been remedied, you
will be entitled to terminate the Employment Term for good reason during the
sixty (60) day period that follows the end of the Cure Period. If you do not
terminate the Employment Term during such sixty (60) day period, you will not be
permitted to terminate the Employment Term for good reason as a result of such
event. In the event you voluntarily terminate the Employment Term for good
reason, you shall be entitled to the payments, benefits (including the post-term
continuation of the applicable benefits) and equity-based compensation provided
under Paragraph 12 for involuntary termination without cause (subject to the
mitigation and offset provisions of Paragraph 12); provided that,
notwithstanding any provision of this Agreement to the contrary, the provisions
of clause (ii) of the first sentence of Paragraph 12.b shall only apply to
restricted stock units and cash awards that, in each case, are subject to
performance-based vesting criteria and granted on or following the Effective
Date, and any such restricted stock units or cash awards granted prior to the
Effective Date shall

6

--------------------------------------------------------------------------------



continue to be governed by the provisions of Paragraph 12 of the Prior
Agreement. You agree that you will have no rights or remedies in the event of
your termination of the Employment Term for good reason other than those set
forth in this Agreement to the maximum extent allowed by law.


14.    Name/Likeness. During the course of your employment with Studio or any of
its affiliates hereunder, Studio shall have the right to use your name,
biography and likeness in connection with its business as follows: You shall
promptly submit to Studio a biography of yourself. Provided that you timely
submit such biography, Studio shall not use any other biographical information
other than contained in such biography so furnished, other than references to
your prior professional services and your services hereunder, without your prior
approval (which approval shall not be unreasonably withheld). If you fail to
promptly submit a biography, then you shall not have the right to approve any
biographical material used by Studio. You shall have the right to approve any
likeness of you used by Studio. Nothing herein contained shall be construed to
authorize the use of your name, biography or likeness to endorse any product or
service or to use the same for similar commercial purposes.


15.    Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given, nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.


16.    Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.


17.    Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Facsimile: (213) 683-5137, Attention:
Robert B. Knauss, Esq. Any notice given by mail shall be deemed to have been
given three (3) business days following such mailing.


18.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio may assign this Agreement or all or any part of its rights
hereunder to any entity which acquires all or substantially all of the assets of
Studio and this Agreement shall inure to the benefit of such assignee; provided
that your duties do not materially change.


19.    California Law. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of California applicable to
contracts entered into and performed entirely therein.


20.    No Implied Contract. The parties intend to be bound only upon execution
of this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.


21.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.


22.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and Studio
shall take the following actions in the following order: (i) seek judicial
reformation of the Applicable Provision; (ii) negotiate in good faith with each
other to replace the Applicable Provision with a lawful provision; and (iii)
have an arbitration as provided in Paragraph 24 hereof determine a lawful
replacement provision for the Applicable Provision; provided, however, that no
such action pursuant to either of clauses (i) or (iii) above shall increase in
any respect your obligations pursuant to the Applicable Provision.



7

--------------------------------------------------------------------------------



23.    Survival; Modification of Terms. Your obligations under Paragraph 8
hereof shall remain in full force and effect for the entire period provided
therein, notwithstanding the termination of the Employment Term pursuant to
Paragraph 11 hereof or otherwise. Studio’s obligations under Paragraphs 6 (with
respect to expenses theretofore incurred) and 7 hereof shall survive
indefinitely the termination of this Agreement regardless of the reason for such
termination. Further, the last sentences of Paragraphs 1 and 4.b(i) and
Paragraphs 9, 10, 12, 13 and 25 will continue to govern your entitlement, if
any, to benefits and equity-based compensation after the termination of the
Employment Term, and Paragraph 24 will continue to govern any Claims (as defined
below) by one party against the other.


24.    Arbitration of Disputes. Any controversy or claim by you against Studio
or any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any claim against you by Studio (individually and/or
collectively, “Claim(s)”) shall be submitted to an impartial mediator
(“Mediator”) selected jointly by the parties. Both parties shall attend a
mediation conference in Los Angeles County, California and attempt to resolve
any and all Claims. If the parties are not able to resolve all Claims, then upon
written demand for arbitration to the other party, which demand shall be made
within a reasonable time after the Claim has arisen, any unresolved Claims shall
be determined by final and binding arbitration in Los Angeles, California, in
accordance with the Model Employment Procedures of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in California, in accordance with the
Rules, except as herein specified. In no event shall the demand for arbitration
be made after the date when the institution of legal and/or equitable
proceedings based upon such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and will have the opportunity to take depositions in Los Angeles,
California of any opposing party or witnesses selected by such party and/or
request production of documents by the opposing party before the arbitration
hearing. By mutual agreement of the parties, additional depositions may be taken
at other locations. In addition, upon a party’s showing of need for additional
discovery, the arbitrator shall have discretion to order such additional
discovery. You acknowledge and agree that you are familiar with and fully
understand the need for preserving the confidentiality of Studio’s agreements
with third parties and compensation of Studio’s employees. Accordingly, you
hereby agree that to the extent the arbitrator determines that documents,
correspondence or other writings (or portions thereof) whether internal or from
any third party, relating in any way to your agreements with third parties
and/or compensation of other employees are necessary to the determination of any
Claim, you and/or your representatives may discover and examine such documents,
correspondence or other writings only after execution of an appropriate
confidentiality agreement. Each party shall have the right to subpoena witnesses
and documents for the arbitration hearing. A court reporter shall record all
arbitration proceedings. With respect to any Claim brought to arbitration
hereunder, either party may be entitled to recover whatever damages would
otherwise be available to that party in any legal proceeding based upon the
federal and/or state law applicable to the matter. The arbitrator shall issue a
written decision setting forth the award and the findings and/or conclusions
upon which such award is based. The decision of the arbitrator may be entered
and enforced in any court of competent jurisdiction by either Studio or you.
Notwithstanding the foregoing, the result of any such arbitration shall be
binding but shall not be made public (including by filing a petition to confirm
the arbitration award), unless necessary to confirm such arbitration award after
non-payment of the award for a period of at least fifteen (15) days after notice
to Studio of the arbitrator’s decision. Each party shall pay the fees of their
respective attorneys (except as otherwise awarded by the arbitrator), the
expenses of their witnesses, and all other expenses connected with presenting
their Claims or defense(s). Other costs of arbitration shall be borne by Studio.
Except as set forth below, should you or Studio pursue any Claim covered by this
Paragraph 24 by any method other than said arbitration, the responding party
shall be entitled to recover from the other party all damages, costs, expenses,
and reasonable outside attorneys’ fees incurred as a result of such action. The
provisions contained in this Paragraph 24 shall survive the termination of your
employment with Studio. Notwithstanding anything set forth above, you agree that
any breach or threatened breach of this Agreement (particularly, but without
limitation, with respect to Paragraphs 3 and 8, above) may result in irreparable
injury to Studio, and therefore, in addition to the procedures set forth above,
Studio may be entitled to file suit in a court of competent jurisdiction to seek
a Temporary Restraining Order and/or preliminary or permanent injunction or
other equitable relief to prevent a breach or contemplated breach of such
provisions.


25.     Change of Control.



8

--------------------------------------------------------------------------------



a.    Except as set forth in Paragraph 25.b below, in the event of a “change of
control” all unvested equity-based compensation held by you shall remain
unvested and shall continue to vest in accordance with its terms, without regard
to the occurrence of the change of control; provided, however, that unless
provision is made in connection with the change of control for (i) assumption of
such outstanding equity-based compensation or (ii) substitution for such
equity-based compensation of new awards covering stock of a successor
corporation or its “parent corporation” (as defined in Section 424(e) of the
Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
with appropriate adjustments as to the number and kinds of shares and the
exercise price, if applicable, in each case, that preserve the material terms
and conditions of such outstanding equity-based compensation as in effect
immediately prior to the change of control (including, without limitation, with
respect to the vesting schedules, the intrinsic value of the awards (if any) as
of the change of control and transferability of the shares underlying such
awards), all such equity-based compensation shall accelerate vesting (on the
basis that any mid-range or “target” goals rather than premium goals are deemed
to have been achieved) immediately prior to such change of control, in which
case, all outstanding restricted stock units (whether subject to time-based or
performance-based vesting criteria) will be settled not later than the tenth
(10th) day following the date of such change of control. Notwithstanding the
foregoing, in the event that payment of any amount that would otherwise be paid
pursuant to the proviso in the immediately preceding sentence would result in a
violation of Section 409A, then even though your rights to payment of such
amount will become vested pursuant to such proviso and the amount of such
payment will be determined as of the change of control, such amount will not be
paid to you until the earliest time permitted under Section 409A.


b.    In the event that, during the 12-month period following a change of
control, the Employment Term is terminated by Studio other than for cause or by
you for good reason, then notwithstanding any provision of this Agreement or any
other agreement between you and Studio, all equity-based compensation held by
you shall accelerate vesting (on the basis that any mid-range or “target” goals
rather than premium goals are deemed to have been achieved) and, subject to the
other terms and conditions of the grants, remain exercisable for the remainder
of the term of the grant (subject to termination in the event of a corporate
transaction, to the extent permitted by the applicable Plan). All outstanding
restricted stock units (whether subject to time-based or performance-based
vesting criteria) will be settled not later than the tenth (10th) day following
the date of termination of the Employment Term.


c.    For purposes of this Agreement, “change of control” shall mean the
occurrence of any of the following events:


(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by Studio’s
stockholders was approved by a vote of at least a majority of the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding, for purposes of this proviso, any such individual whose
initial assumption of office occurs as a result of an actual or threatened proxy
contest with respect to election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
such term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (each, a “Person”), in each case other than the
management of Studio, the Board or the holders of Studio’s Class B common stock
par value $0.01;


(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including, without
limitation, a corporation that as a result of such transaction owns Studio or
all or substantially all Studio’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such

9

--------------------------------------------------------------------------------



Reorganization or Sale, of the outstanding Studio Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than Studio), (2) no Person (excluding (x)
any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns,
directly or indirectly, 40% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least 50%
of the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;


(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or


(iv) any Person, corporation or other entity or “group” (as used in Section
14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of Studio or an
affiliate or (C) any company owned, directly or indirectly, by the stockholders
of Studio in substantially the same proportions as their ownership of the voting
power of Studio Voting Securities) becomes the beneficial owner, directly or
indirectly, of securities of Studio representing 40% or more of the combined
voting power of Studio Voting Securities but only if the percentage so owned
exceeds the aggregate percentage of the combined voting power of Studio Voting
Securities then owned, directly or indirectly, by Jeffrey Katzenberg and David
Geffen; provided, however, that for purposes of this subparagraph (iv), the
following acquisitions shall not constitute a change of control: (x) any
acquisition directly from Studio or (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Studio or an affiliate.


d.    In the event that it is determined (by the reasonable computation by a
nationally recognized certified public accounting firm that shall be selected by
Studio (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to you) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by Studio or any affiliate to or for your benefit (including any
payment, distribution, benefit or entitlement made by any person or entity
effecting a change of control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Paragraph 25.d, would be
payable to you, exceeds the greatest amount of Parachute Payments that could be
paid to you without giving rise to any liability for any excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law, or any interest or penalties with respect to such
tax (such tax or taxes, together with any such interest or penalties, being
hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to you shall not exceed the amount which
produces the greatest after-tax benefit to you after taking into account any
Excise Tax to be payable by you. For the avoidance of doubt, this provision will
reduce the amount of Parachute Payments otherwise payable to you, if doing so
would place you in a better net after-tax economic position as compared with not
doing so (taking into account the Excise Tax payable in respect of such
Parachute Payments). You shall be permitted to provide Studio with written
notice specifying which of the Parachute Payments will be subject to reduction
or elimination; provided, however, that to the extent that your ability to
exercise such authority would cause any Parachute Payment to become subject to
any taxes or penalties pursuant to Section 409A, or if you do not provide Studio
with any such written notice, Studio shall reduce or eliminate the Parachute
Payments by first reducing or eliminating the portion of the Parachute Payments
that are payable in cash and then by reducing or eliminating the non-cash
portion of the Parachute Payments, in each case in reverse order beginning with
payments or benefits which are to be paid the furthest in time from the date of
the Accountant’s determination. Except as set forth in the preceding sentence,
any notice given by you pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing your
rights and entitlements to any benefits or compensation.


26.    Miscellaneous. You agree that Studio may deduct and withhold from your
compensation hereunder the amounts required to be deducted and withheld under
the provisions of the Federal and California Income Tax Acts, Federal Insurance
Contributions Act, California Unemployment Insurance Act, any and all amendments
thereto, and other statutes heretofore or hereafter enacted requiring the
withholding of compensation. All of Studio’s obligations in this Agreement are
expressly conditioned upon you completing and delivering to Studio an Employment
Eligibility Form (“Form I-9”) (in form satisfactory to Studio) and in connection
therewith, you submitting to Studio original documentation demonstrating your
employment eligibility.

10

--------------------------------------------------------------------------------





27.
Section 409A; Section 105(h).



a.     It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.


b.     Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with Studio or any of its affiliates (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by you to Studio or any of it affiliates.


c.     If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Studio from
time to time) and (ii) Studio shall make a good faith determination that an
amount payable under a Company Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Studio (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, together with interest
credited at the Applicable Federal Rate in effect as of the date of your
termination of employment, on the first business day after such six-month
period.


d.     Notwithstanding any provision of this Agreement or any Company Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, Studio reserves the right to make amendments to any Company
Plan as Studio deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, except as provided in Paragraph 7 of
this Agreement, you are solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with any Company Plan (including any taxes and penalties under
Section 409A), and neither Studio nor any affiliate shall have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.


e.     For purposes of Section 409A, each payment hereunder will be deemed to be
a separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).


f.    Notwithstanding any provision of this Agreement to the contrary, to the
extent necessary to satisfy Section 105(h) of the Code, Studio will be permitted
to alter the manner in which medical benefits are provided to you following
termination of the Employment Term; provided that the after-tax cost to you of
such benefits shall not be greater than the cost applicable to similarly
situated executives of Studio who have not terminated employment.


* * * * * *
    

11

--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.


Very truly yours,


DREAMWORKS ANIMATION SKG, INC.


By:    /s/Lewis Coleman        
Its:    President            




ACCEPTED AND AGREED AS OF THE
DATE FIRST ABOVE WRITTEN:


/s/Rich Sullivan                
RICH SULLIVAN





12